AFTER REMAND FROM ALABAMA SUPREME COURT
EDWARD N. SCRUGGS, Retired Circuit Judge.
Upon remand to this court by the Supreme Court of Alabama 547 So.2d 1179 (Ala.1988), it is considered that this cause be reversed only as to the issue which related to the statute of limitations for the recovery of medical expenses that had accrued within the applicable period of limitations, and the cause is hereby remanded to the Circuit Court of Jefferson County for proceedings on such issue which are consistent with the supreme court’s opinion in Ex parte Tuscaloosa County, 522 So.2d 782 (Ala.1988).
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty *1180status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED WITH DIRECTIONS ON REMAND.
All the Judges concur.